Detailed action
Summary
1. The office action is in response to the terminal disclaimer filed on 6/15/2022.
2. Claims 1, 3-22 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1, 3-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a controller coupled to the first, second, third and fourth switches, the controller configured to: in an inductor charge mode, close the first and fourth switches, and open the second and third switches; in a positive boost mode, close the first and third switches, and open the second and fourth switches; in a negative boost mode, close the second and fourth switches, and open the first and third switches; in a first rest state, close the first switch, and open the second, third and fourth switches; and in a second rest state, close the fourth switch, and open the first, second and third switches.”

Dependent claims 3-10 are allowable by virtue of their dependency.

Regarding claim 11. The prior art fails to teach “…a second switch coupled between the first inductor terminal and a negative voltage output terminal; a third switch coupled between a second inductor terminal and a positive voltage output terminal; a fourth switch coupled between the second inductor terminal and a ground terminal; and a controller coupled to the first, second, third and fourth switches, the controller configured to switch between: a first rest state in which the controller closes the first switch and opens the second, third and fourth switches; and a second rest state in which the controller closes the fourth switch and opens the first, second and third switches.”

Dependent claims 12-15 are allowable by virtue of their dependency.

Regarding claim 16. The prior art fails to teach “…a second switch coupled between the first inductor terminal and a negative voltage output terminal; a third switch coupled between a second inductor terminal and a positive voltage output terminal; a fourth switch coupled between the second inductor terminal and a ground terminal; and an asynchronous state machine coupled to the first, second, third and fourth switches, the asynchronous state machine configured to switch between: a first rest state in which the asynchronous state machine closes the first switch and opens the second, third and fourth switches; and a second rest state in which the asynchronous state machine closes the fourth switch and opens the first, second and third switches.”

Dependent claims 17-22 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170324323 Liu et al. disclose single inductor dual output voltage converter and the method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                         /ADOLF D BERHANE/  Primary Examiner, Art Unit 2838